Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed 1/3/2021, with respect to claims 3-6 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-2 has been withdrawn. 
Examiner acknowledges that applicant has cancelled claims 1 and 2 and incorporated its limitations into now independent claim 3. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Feng Shan on1/8/2021.
The application has been amended as follows: 
	REMOVE REFERENCE NUMBERS

	Replace the set of claims with the following:
	3. 	A small-diameter ultrasonic flow meter having opposing transducers, comprising an outer pipe layer, an inner pipe layer and transducer assemblies, wherein transducer installation bases are formed at the ends of the inner pipe layer, the transducer assemblies are installed in the installation bases and are arranged in pairs, and the inner pipe layer is installed inside the outer pipe layer,
wherein a diameter of a middle portion of the inner pipe layer is smaller than that of two ends of the inner pipe layer; and
wherein the inner pipe layer comprises a first inner pipe layer and a second inner pipe layer in buckled connection with the first inner pipe layer, circular boss edges extending outwards in a radial direction are formed at non-connected ends of the first inner pipe layer and the second inner pipe layer, rectangular bosses extending inwards in an axial direction are formed on the circular boss edges, two ends of the outer pipe layer are broached to form first holes matched with the circular boss edges first grooves matched with the rectangular bosses are formed in an inner wall of the outer pipe layer, and the number of the rectangular bosses is more than one.

4.	The small-diameter ultrasonic flow meter having opposing transducers according to Claim 3, wherein a fastener is arranged at a buckled connection end of the first inner pipe layer and is formed with a circular buckle groove, a clamp is arranged at a buckled connection end of the second inner pipe layer, a second circular protrusion extending outwards in the radial direction is formed on the clamp, the fastener and the clamp are connected in a clamped manner, and the second protrusion is fixed in the buckle groove.

5.	The small-diameter ultrasonic flow meter having opposing transducers according to Claim 4, wherein the small-diameter ultrasonic flow meter further comprises a first sealing ring and a second sealing ring, first circular grooves are formed in ends of the first inner pipe layer and the second inner pipe layer, the first sealing ring is arranged in the first circular groove, and the second sealing ring is arranged in a cavity formed by the buckle groove and the clamp.

6.	The small-diameter ultrasonic flow meter having opposing transducers according to Claim 5, wherein each said transducer assembly comprises a transducer, a sealing gasket, a compression piece and a protective cap which are sequentially arranged in the corresponding installation base from inside to outside, each said installation base comprises an installation hole parallel to a pipe axis and a wire guide hole communicating the installation hole with the outside, the ends of the installation holes are provided with edge protrusions extending inwards in the radial direction and second clamps extending in the axial direction, each said protective cap comprises a second fastener matched with the second clamp and a compression part and is fastened through the second fastener and the second clamp, and the compression pieces are further pressed by the compression parts.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 3-6 are allowed.
The most pertinent prior arts are Ramanan and Augenstein. In combination the prior arts teach “A small-diameter ultrasonic flow meter having opposing transducers, comprising an outer pipe layer, an inner pipe layer and transducer assemblies, wherein transducer installation bases are formed at the ends of the inner pipe layer, the transducer assemblies are installed in the installation bases and are arranged in pairs, and the inner pipe layer is installed inside the outer pipe layer, wherein a diameter of a middle portion of the inner pipe layer is smaller than that of two ends of the inner pipe layer.” The prior arts are silent regarding the limitations of “wherein the inner pipe layer comprises a first inner pipe layer and a second inner pipe layer in buckled connection with the first inner pipe layer, circular boss edges extending outwards in a radial direction are formed at non-connected ends of the first inner pipe layer and the second inner pipe layer, rectangular bosses extending inwards in an axial direction are formed on the circular boss edges, two ends of the outer pipe layer are broached to form first holes matched with the circular boss edges first grooves matched with the rectangular bosses are formed in an inner wall of the outer pipe layer, and the number of the rectangular bosses is more than one.” There is no evidence within the prior arts which anticipates nor renders obvious the aforementioned limitations. The prior arts do not teach a first inner pipe layer, a second inner pipe layer nor do they teach the claimed configuration. One of ordinary skill would not have further modified the combination of Ramanan and Augenstein because there is no evidence within these prior arts which suggest such a modification. For these reasons, claims 3-6 are distinguishable from the prior arts on record and are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863